United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1278
Issued: March 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2010 appellant filed a timely appeal from a March 2, 2010 nonmerit decision
of the Office of Workers’ Compensation Programs denying his request for reconsideration as it
was untimely and insufficient to show clear evidence of error. As the last merit decision of the
Office is dated April 21, 2006, more than one year before the filing of this appeal, the Board
lacks jurisdiction to review the merits of this case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to demonstrate clear evidence of error.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal to the Board. For final adverse Office decisions issued on or after November 19, 2008, a claimant has 180
days to file an appeal with the Board. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated October 21, 2009, the
Board affirmed an October 21, 2008 nonmerit decision denying appellant’s request for
reconsideration as it was not timely and did not show clear evidence of error.2 The facts and
circumstances surrounding the prior appeal are hereby incorporated by reference.
On November 28, 2009 appellant requested reconsideration. He argued that the Board
found that the May 13, 2003 report of Dr. Robert D. Aikin, a Board-certified neurologist and a
June 16, 2008 magnetic resonance imaging (MRI) scan study established error by the Office in
finding that he had not established a recurrence of disability. Appellant further contended that he
submitted evidence showing that mail was not delivered at his location. With his request for
reconsideration, he submitted a copy of the last page of the Board’s October 21, 2009 decision.
The Board, after explaining why the May 13, 2003 report from Dr. Aiken and the June 16, 2008
MRI scan study did not show clear evidence of error, ended the paragraph with the statement,
“Dr. Aiken’s report and the MRI scan study do show that the Office committed an error in
finding that appellant had not establish a recurrence of disability.”
By decision dated March 2, 2010, the Office denied appellant’s claim and the grounds
that his request for reconsideration was untimely and insufficient to show clear evidence of error.
It noted that the Board determined that he had not established clear evidence of error by the
Office in finding that he did not establish a recurrence of disability on April 16, 2003. The
Office further found that there was no evidence to support that appellant failed to receive the
Office’s April 21, 2006 decision.
On appeal, appellant contends that he requested reconsideration of the April 21, 2006
decision but that the Office did not address that issue. He questions why the Office applied the
clear evidence of error standard when he requested reconsideration five weeks after the Board’s
October 21, 2009 decision. Appellant asserts that he is entitled to a merit review as the Office
waited 92 days from the date he requested reconsideration to issue its March 2, 2010 decision.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a) of the Federal Employees’ Compensation Act.3
As such limitation, 20 C.F.R. § 10.607 provides that an application for reconsideration must be
sent within one year of the date of the Office decision for which review is sought. The Office
will consider an untimely application only if the application demonstrates clear evidence on the

2

Docket No. 09-435 (issued October 21, 2008). The Office accepted that on July 29, 1985 appellant, then a
30-year-old letter carrier, sustained acute lumbar strain and a herniated L5 disc delivering mail. It began paying him
compensation for four hours per day beginning September 6, 2002. In a decision dated November 29, 2005, the
Office found that appellant failed to establish a recurrence of disability beginning April 16, 2003 due to his July 29,
1985 work injury. By decision dated April 21, 2006, the hearing representative affirmed the November 29, 2005
decision.
3

5 U.S.C. §§ 8101-8193.

2

part of the Office in its most recent merit decision. The application must establish, on its face,
that such decision was erroneous.4
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed,
well-rationalized medical report which, if submitted prior to the Office’s denial, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error
and would not require a review of the case on the Director’s own motion.5 To establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.6
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of its original decision.7 A right to reconsideration within one
year also accompanies any subsequent merit decision on the issues.8 As appellant’s
November 28, 2009 request for reconsideration was submitted more than one year after the last
merit decision of record dated April 21, 2006, it was untimely. Consequently, he must
demonstrate clear evidence of error by the Office in denying his claim for compensation.9
Appellant argued that the Board found that he had established clear evidence of error
based on Dr. Aitkin’s May 13, 2003 report and a June 16, 2008 MRI scan study. He quoted a
portion of the Board’s decision that indicated that the MRI scan study and Dr. Aitkin’s report
found clear evidence of error. In its October 21, 2009 decision, the Board stated, “Dr. Aiken’s
report and the MRI scan study do show that the Office committed an error in finding that
appellant had not establish a recurrence of disability.” When read in the context of the rest of the
paragraph and the decision as a whole, however, it is clear that the Board’s statement that the
report and MRI scan study “do show” rather than “do not show” was a typographical error.
Appellant additionally asserted that mail was not reliably delivered to his address. The
Board, on prior appeal, found that the Office’s April 21, 2006 decision was properly addressed
and mailed in the ordinary course of business and that there was no evidence that it was not
4

20 C.F.R. § 10.607.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

6

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
7

20 C.F.R. § 10.607(a).

8

Robert F. Stone, supra note 6.

9

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005). The Board’s decision dated October 21,
2009 was a nonmerit decision.

3

received. Appellant has not submitted any additional evidence showing that he did not receive
the Office’s April 21, 2006 decision. Thus, he has not established clear evidence of error by the
Office in this regard.
On appeal, appellant questions why the Office applied the clear evidence of error
standard when he requested reconsideration within five weeks of the Board’s October 21, 2009
decision. As previously noted, the Office’s procedures provide that a claimant has one year to
request reconsideration from the date of the original Office decision.10 Appellant also has a right
to reconsideration within one year of any subsequent merit decision on the issue.11 The last
merit decision in this case was issued April 21, 2006. Consequently, appellant’s November 28,
2009 request was untimely and he is not entitled to merit review of this case absent a
demonstration of clear evidence of error.
Appellant further contends that he is entitled to a merit review as the Office waited 92
days after his reconsideration request to issue its decision. Office procedure provides that, when
an Office decision is delayed more than 90 days after a request for reconsideration is filed and
the delay jeopardizes the claimant’s right to merit review before the Board, the Office should
conduct a merit review.12 The Office, however, issued its last merit decision on April 21, 2006.
There is no obligation to conduct a merit review if the maximum time limit for requesting review
by the Board will have expired within the 90-day period following the Office’s receipt of a
claimant’s request for reconsideration.13 Consequently, the Office did not jeopardize appellant’s
right to merit review by the Board in delaying beyond 90 days in issuing its decision.
Appellant additionally asserts that the Office considered whether he established
reconsideration of the October 21, 2009 decision rather than the April 21, 2006 decision. The
Office, however, properly considered his arguments and determined that he had not established
clear evidence of error.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to demonstrate clear evidence of error.

10

Supra note 7; A.F., 59 ECAB 714 (2008).

11

See D.G., 59 ECAB 455 (2008); Robert F. Stone, supra note 6.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.9 (January 2004);
Janice M. Hatcher, 55 ECAB 155 (2003).
13

Federal (FECA) Procedure Manual, supra note 12 at Chapter 2.1602.9 (January 2004).

4

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 10, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

